Order filed, October 08, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00727-CR
                                 ____________

                 DANA MARIE CRUZ ALEGRIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR2912


                                      ORDER

      The reporter’s record in this case was due October 06, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM